Opinion by
White, J.
§ 650. Stock law of March 83, 1874; constitutional. The .judgment in this case was rendered in October, 1876, by the county judge of Harris county, declaring an act of the legislature entitled “An act to encourage stock raising, and for the protection of stock raisers,” approved March 23, 1S74 [Gen. Laws 14th Leg. p. 33], unconstitutional and void. Since the date of this judgment all the ■questions involved in the case and discussed so ably by counsel in their briefs have been passed upon and adjudicated in two cases, one decided by the supreme court and ■one by this court. [Beyman v. Black, 47 Tex. 558; Lastro v. State, 3 Tex. Ct. App. 363.] It is unnecessary to do more than to refer to those cases as conclusive of this.
Reversed and remanded.